Case: 4:17-cr-00526-RLW-DDN Doc. #: 125 Filed: 12/05/18 Page: 1 of 1 PageID #: 333



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI
                                       (ST. LOUIS)

    UNITED STATES OF AMERICA,                    )
                                                 )
            Plaintiff,                           )
                                                 )
    vs.                                          ) Case No.: 4:18 CR 00526 RLW
                                                 )
    FLOYD BARBER,                                )
                                                 )
            Defendant.                           )

                                 REQUEST TO WITHDRAW

            COMES NOW Patrick S. Kilgore, appointed co-counsel in the above entitled

    cause and respectfully request leave to withdraw due to the fact that he is not undergone

    the necessary training for death penalty cases thus is not Learned Counsel in the above

    case.


                                                 Respectfully submitted,


                                                 _/s/Patrick S. Kilgore______________
                                                 PATRICK S. KILGORE, #44150MO
                                                 Attorney for Defendant
                                                 1015 Locust, Ste. 914
                                                 St. Louis, MO 63101
                                                 (314) 621-1800/ (314) 621-4222 Fax

                                CERTIFICATE OF SERVICE

            Signature below is certification that on December 5, 2018, the foregoing was
    electronically filed with the Clerk of the Court and upon Mr. Thomas Rea, Assistant
    United States Attorney.
